DICE, Commissioner.
The conviction is for contributing to the delinquency of a minor; the punishment, a fine of $250 and six" months in the county jail.
It has been shown by the proper authority that the appellant has djed since the filing of his appeal in this court. Accompanying the record is a certified copy of the death certificate issued by the Bureau of Vital Statistics of the State Department of Health verifying such fact.
The death of the appellant deprives this court of jurisdiction of the appeal. It' is therefore abated.
Opinion approved by the court.